Exhibit 10.10
(GRAPHIC) [y84896y84896256.gif]

AMENDED AND RESTATED SECURITY AGREEMENT Bank of America, N.A. November 13, 2007
THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is made among
Bank of America, N.A. (as assignee of Fleet Retail Finance Inc. (“Fleet”)
pursuant to that certain Assignment and Acceptance dated as of even date
herewith by and between Fleet, as Assignor, and Bank of America, N.A., as
Assignee) a national banking association with offices at 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110 (the “Lender”), and Aeropostale West, Inc.
(the “Existing Guarantor”), Delaware corporation with its principal executive
offices at 112 West 34th Street, New York, New York 10120; and Aero GC
Management LLC, a Virginia limited liability company with an address of 112 West
34th Street, New York, New York 10120; and Jimmy’Z Surf Co., Inc., a Delaware
corporation with an address of 112 West 34th Street, New York, New York 10120
(together with the Existing Guarantor, each such person, a “Guarantor”, and
collectively, the “Guarantors”), WITNESSETH: WHEREAS, on October 7, 2003,
(i) Aeropostale, Inc., a Delaware corporation with its principal executive
offices at 112 West 34th Street, New York, New York 10120, (the “Borrower”) and
Fleet entered into a certain Amended and Restated Loan and Security Agreement
(as amended and in effect, the “Existing Agreement”); and (ii) the Existing
Guarantor and Fleet also entered into a certain Security Agreement (as amended
and in effect, the “Existing Security Agreement”); and WHEREAS, the Borrower and
Lender have agreed to amend and restate the Existing Agreement and Existing
Security Agreement, pursuant to, among other documents, instruments, and
agreements, that certain Second Amended and Restated Loan and Security
Agreement, dated as of November 13, 2007 (as amended, modified, supplemented or
restated and in effect from time to time, the “Loan Agreement”); and WHEREAS,
each Guarantor is a wholly-owned subsidiary of the Borrower; and WHEREAS,
pursuant to the Loan Agreement, the Guarantors have executed and delivered to
the Lender a certain Amended and Restated Guaranty (the “Guaranty”) of even date
herewith pursuant to which, as more specifically set forth therein, each
Guarantor has guaranteed the full and prompt payment of all Liabilities of the
Borrower; and

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896257.gif]

WHEREAS, in accordance with the terms of the Loan Agreement and in order to
secure the payment and performance of the Liabilities of the Borrower and its
obligations under the Guaranty, the Guarantors are obligated to execute and
deliver to the Lender a security agreement in substantially the form hereof; and
WHEREAS, the Existing Guarantor wishes to confirm the grant of pledges and
security interests made in the Existing Security Agreement, and the other
Guarantors wish to grant pledges and security interests in favor of the Lender
as herein provided; NOW, THEREFORE, in consideration of the premises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Security Agreement shall be amended and restated in its entirety to
read as follows: Article 1 — Definitions: As used herein, the following terms
have the following meanings or are defined in the section of this Agreement so
indicated (terms used herein which are defined in the Loan Agreement are used as
so defined): “Account Debtor”: Has the meaning given that term in the UCC.
“Accounts” and “Accounts Receivable” include, without limitation, “accounts” as

defined in the UCC, and also all: accounts, accounts receivable, receivables,
and rights to payment (whether or not earned by performance) for: property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;
services rendered or to be rendered; a policy of insurance issued or to be
issued; a secondary obligation incurred or to be incurred; energy provided or to
be provided; for the use or hire of a vessel; and arising out of the use of a
credit or charge card or information contained on or used with that card; and
also all Inventory which gave rise thereto, and all rights associated with such
Inventory, including the right of stoppage in transit; all reclaimed, returned,
rejected or repossessed Inventory (if any) the sale of which gave rise to any
Account. “Borrower”: Is referred to in the Preamble. “Chattel Paper”: Has the
meaning given that term in the UCC. “Collateral”: Is defined in Section 2-1.

“Deposit Account”: Has the meaning given that term in the UCC and also includes
all demand, time, savings, passbook, or similar accounts maintained with a bank.
“Documents”: Has the meaning given that term in the UCC. “Documents of Title”:
Has the meaning given that term in the UCC. 2

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896258.gif]

“Equipment”: Includes, without limitation, “equipment” as defined in the UCC,
and also all furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds, and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of any Guarantor’s business, and any and all accessions
or additions thereto, and substitutions therefor. “Fixtures”: Has the meaning
given that term in the UCC.

“General Intangibles”: Includes, without limitation, “general intangibles” as
defined in the UCC; and also all: rights to payment for credit extended;
deposits; amounts due to any Guarantor; credit memoranda in favor of any
Guarantor; warranty claims; tax refunds and abatements; insurance refunds and
premium rebates; all means and vehicles of investment or hedging, including,
without limitation, options, warrants, and futures contracts; records; customer
lists; telephone numbers; goodwill; causes of action; judgments; payments under
any settlement or other agreement; literary rights; rights to performance;
royalties; license and/or franchise fees; rights of admission; licenses;
franchises; license agreements, including all rights of any Guarantor to enforce
same; permits, certificates of convenience and necessity, and similar rights
granted by any governmental authority; patents, patent applications, patents
pending, and other intellectual property; internet addresses and domain names;
developmental ideas and concepts; proprietary processes; blueprints, drawings,
designs, diagrams, plans, reports, and charts; catalogs; manuals; technical
data; computer software programs (including the source and object codes
therefor), computer records, computer software, rights of access to computer
record service bureaus, service bureau computer contracts, and computer data;
tapes, disks, semi-conductors chips and printouts; trade secrets rights,
copyrights, mask work rights and interests, and derivative works and interests;
user, technical reference, and other manuals and materials; trade names,
trademarks, service marks, and all goodwill relating thereto; applications for
registration of the foregoing; and all other general intangible property of any
Guarantor in the nature of intellectual property; proposals; cost estimates, and
reproductions on paper, or otherwise, of any and all concepts or ideas, and any
matter related to, or connected with, the design, development, manufacture,
sale, marketing, leasing, or use of any or all property produced, sold, or
leased, by any Guarantor or credit extended or services performed, by any
Guarantor, whether intended for an individual customer or the general business
of any Guarantor, or used or useful in connection with research by any
Guarantor.

“Goods”: Has the meaning given that term in the UCC, and also includes all
things movable when a security interest therein attaches and also all computer
programs embedded in goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the goods in such manner that it customarily is considered part of the goods or
(ii) by becoming the owner of the goods, a Person acquires a right to use the
program in connection with the goods. 3

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896259.gif]

“Guaranty”: Is referred to in the Preamble. “Indemnified Person”: Is defined in
Section 7-2. “Instruments”: Has the meaning given that term in the UCC.

“Inventory”: Includes, without limitation, “inventory” as defined in the UCC and
also all: (a) Goods which are leased by a Person as lessor; are held by a Person
for sale or lease or to be furnished under a contract of service; are furnished
by a Person under a contract of service; or consist of raw materials, work in
process, or materials used or consumed in a business; (b) Goods of said
description in transit; (c) Goods of said description which are returned,
repossessed and rejected; (d) packaging, advertising, and shipping materials
related to any of the foregoing; (e) all names, marks, and General Intangibles
affixed or to be affixed or associated thereto; and (f) Documents and Documents
of Title which represent any of the foregoing. “Investment Property”: Has the
meaning given that term in the UCC. “Letter-of-Credit Right”: Has the meaning
given that term in UCC and also refers to

any right to payment or performance under an L/C, whether or not the beneficiary
has demanded or is at the time entitled to demand payment or performance.

“Liabilities”: (in the singular, “Liability"'): Includes, without limitation,
all and each of the following, whether now existing or hereafter arising:
(a) Any and all direct and indirect liabilities, debts, and obligations of the
Borrower to the Lender, each of every kind, nature, and description under the
Loan Documents. (b) Each obligation to repay any loan, advance, indebtedness,
note, obligation, overdraft, or amount now or hereafter owing by the Borrower to
the Lender under the Loan Documents (including all future advances whether or
not made pursuant to a commitment by the Lender), whether or not any of such are
liquidated, unliquidated, primary, secondary, secured, unsecured, direct,
indirect, absolute, contingent, or of any other type, nature, or description, or
by reason of any cause of action which the Lender may hold against the Borrower
under the Loan Documents. (c) All notes and other obligations of the Borrower
now or hereafter assigned to or held by the Lender with respect to the Loan
Documents, each of every kind, nature, and description. (d) All interest, fees,
and charges and other amounts which may be charged by the Lender to the Borrower
under the Loan Documents and/or which may be due from the Borrower to the Lender
under the Loan Documents from time to time. 4

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896260.gif]

(e) All costs and expenses incurred or paid by the Lender in respect of any of
the Loan Documents (including, without limitation, Costs of Collection,
attorneys’ reasonable fees, and all court and litigation costs and expenses).
(f) Any and all covenants of the Borrower to or with the Lender and any and all
obligations of the Borrower to act or to refrain from acting in accordance with
under Loan Documents. (g) Each of the foregoing as if each reference to the
“Lender” therein were to each Affiliate of the Lender. (h) Any and all direct or
indirect liabilities, debts, and obligations of the Borrower to the Lender or
any Affiliate of the Lender, each of every kind, nature, and description owing
on account of any service or accommodation provided to, or for the account of
the Borrower pursuant to this or any other Loan Document, including cash
management services and the issuances of L/C s.

“Payment Intangible”: As defined in the UCC and also any general intangible
under which the Account Debtor’s primary obligation is a monetary obligation.

“Proceeds”: Includes, without limitation, “Proceeds” as defined in the UCC and
each type of property described in Section 2-1 hereof.

“Receivables Collateral”: That portion of the Collateral which consists of
Accounts, Accounts Receivable, General Intangibles, Chattel Paper, Instruments,
Documents of Title, Documents, Investment Property, Payment Intangibles,
Letter-of-Credit Rights, bankers’ acceptances, and all other rights to payment.

“Supporting Obligation”: Has the meaning given that term in the UCC and also
refers to a Letter-of-Credit Right or secondary obligation which supports the
payment or performance of an Account, Chattel Paper, a Document, a General
Intangible, an Instrument, or Investment Property. “UCC”: The Uniform Commercial
Code as in effect from time to time in Massachusetts. 5

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896261.gif]

Article 2 — Grant of Security Interest: 2-1. Grant of Security Interest. To
secure the Guarantors’ prompt, punctual, and faithful performance of all and
each of the Liabilities, each Guarantor hereby grants to the Lender, a
continuing security interest in and to, and assigns to the Lender the following,
and each item thereof, whether now owned or now due, or in which each Guarantor
has an interest, or hereafter acquired, arising, or to become due, or in which
such Guarantor obtains an interest, and all products, Proceeds, substitutions,
and accessions of or to any of the following (all of which, together with any
other property in which the Lender may in the future be granted a security
interest, is referred to herein as the “Collateral”): (a) All Accounts and
accounts receivable. (b) All Inventory. (c) All General Intangibles. (d) All
Equipment. (e) All Goods. (f) All Fixtures. (g) All Chattel Paper. (h) All
Letter-of-Credit Rights, (i) All Payment Intangibles, (j) All Supporting
Obligations. (k) All books, records, and information relating to the Collateral
and/or to the operation of any Guarantor’s business, and all rights of access to
such books, records, and information, and all property in which such books,
records, and information are stored, recorded, and maintained. (1) All Leasehold
Interests. (m) All Investment Property, Instruments, Documents, Deposit
Accounts, money, policies and certificates of insurance, deposits, impressed
accounts, compensating balances, cash, or other property. (n) All insurance
proceeds, refunds, and premium rebates, including, without limitation, proceeds
of fire and credit insurance, whether any of such proceeds, refunds, and premium
rebates arise out of any of the foregoing (2-1 (a) through 2-l(m)) or otherwise.
(o) All liens, guaranties, rights, remedies, and privileges pertaining to any of
the foregoing (2-l(a) through 2-l(n)), including the right of stoppage in
transit. 6

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896262.gif]

2-2. Extent And Duration Of Security Interest. (a) The security interest created
and granted herein is in addition to, and supplemental of, any security interest
previously granted by any Guarantor to the Lender and shall continue in full
force and effect applicable to all Liabilities until both

(i) all Liabilities have been paid and/or satisfied in full; and (ii) the
security interest created herein is specifically terminated in writing by a duly
authorized officer of the Lender. (b) It is intended that the security interests
and all other liens in the Collateral created herein extend to and cover all
assets of the Guarantors. Article 3 — General Representations, Covenants and
Warranties: To induce the Lender to continue to provide financial accommodations
to and for the account of the Borrower, each Guarantor hereby makes each of the
representations and warranties to the Lender set forth in Article 4 of the Loan
Agreement that have been made by the Borrower therein, and agrees to be bound by
the provisions of Articles 5, 6 and 7 of the Loan Agreement as if such Guarantor
were the Borrower thereunder. Each such warranty, representation, covenant and
agreement contained in Articles 4, 5, 6 and 7 is incorporated herein by
reference. Attached here to as EXHIBITS: 4-2 (Related Entities); 4-3 (Trade
Names); 4-5 (Locations, Leases, and Landlords), 4-6 (Encumbrances); 4-7
(Indebtedness); 4-8 (Insurance Policies), 4-10 (Capital Leases); 4-13 (Taxes);
4-17 (Litigation), 4-22 (Permitted Management Fees and other Affiliated
Transactions); 6-3 (Bonds and Deposits); 7-1 (DDA’s) and 7-2 (Credit Card
Arrangements) which reflect any additional information which is not already set
forth on the corresponding Exhibits attached to the Loan Agreement. Article 4 —
Lender As Guarantor’s Attorney-In-Fact: 4-1. Appointment as Attorney-In-Fact.
Each Guarantor hereby irrevocably constitutes and appoints the Lender as such
Guarantor’s true and lawful attorney, with full power of substitution,
exercisable only after the occurrence, and during the continuance, of an Event
of Default, to convert the Collateral into cash at the sole risk, cost, and
expense of the Guarantors, but for the sole benefit of the Lender. The rights
and powers granted the Lender by this appointment include but are not limited to
the right and power to: (a) Prosecute, defend, compromise, or release any action
relating to the Collateral. (b) Sign change of address forms to change the
address to which the Guarantor’s mail is to be sent to such address as the
Lender shall designate; receive and open any Guarantor’s mail; remove any
Receivables Collateral and Proceeds of Collateral therefrom and turn over the
balance of such mail either to the applicable Guarantor or to any trustee in
bankruptcy, receiver, assignee for the benefit of creditors of such Guarantor,
or other legal representative of such Guarantor whom the Lender determines to be
the appropriate person to whom to so turn over such mail. 7

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896263.gif]

(c) Endorse the name of each Guarantor in favor of the Lender upon any and all
checks, drafts, notes, acceptances, or other items or instruments; sign and
endorse the name of each Guarantor on, and receive as secured party, any of the
Collateral, any invoices, schedules of Collateral, freight or express receipts,
or bills of lading, storage receipts, warehouse receipts, or other documents of
title respectively relating to the Collateral. (d) Sign the name of each
Guarantor on any notice to such Guarantor’s Account Debtors or verification of
the Receivables Collateral; sign each Guarantor’s name on any Proof of Claim in
Bankruptcy against Account Debtors, and on notices of lien, claims of mechanic’s
liens, or assignments or releases of mechanic’s liens securing the Accounts.
(e) Take all such action as may be necessary to obtain the payment of any letter
of credit and/or banker’s acceptance of which any Guarantor is a beneficiary.
(f) Repair, manufacture, assemble, complete, package, deliver, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any customer of any Guarantor. (g) Use, license or transfer any or all General
Intangibles of any Guarantor. 4-2. No Obligation to Act. The Lender shall not be
obligated to do any of the

acts or to exercise any of the powers authorized by Section 4-1 herein, but if
the Lender elects to do any such act or to exercise any of such powers, it shall
not be accountable for more than it actually receives as a result of such
exercise of power, provided that, if the Lender elects to use or license any
General Intangibles of any Guarantor consisting of trademarks, copyrights or
similar property, the Lender shall use reasonable efforts to preserve and
maintain any such trademark, copyright or similar property (but nothing
contained herein shall obligate the Lender to undertake (or refrain from
undertaking) any specific action with respect thereto). The Lender shall not be
responsible to any Guarantor for any act or omission to act pursuant to
Section 4-1, except to the extent that the subject act or omission to act had
been grossly negligent or in actual bad faith. Article 5 — Events of Default:
The occurrence of any Event of Default shall constitute an Event of Default
hereunder. Without limiting the foregoing, each Guarantor acknowledges and
agrees that such Guarantor is bound by the provisions of Section 10-13 of the
Loan Agreement. Article 6 — Events of Default. Rights and Remedies Upon Default:
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Lender is provided prior to the occurrence of an Event of Default, the
Lender shall have the following rights and remedies upon the occurrence, and
during the continuance, of any Event of Default. 8

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896264.gif]

6-1. Rights of Enforcement. (a) To collect the Receivables Collateral with or
without the taking of possession of any of the Collateral. (b) To take
possession of all or any portion of the Collateral. (c) To sell, lease, or
otherwise dispose of any or all of the Collateral, in its then condition or
following such preparation or processing as the Lender deems advisable and with
or without the taking of possession of any of the Collateral. (d) To conduct one
or more going out of business sales which include the sale or other disposition
of the Collateral. (e) To apply the Receivables Collateral or the Proceeds of
the Collateral towards (but not necessarily in complete satisfaction of) the
Liabilities. (f) To exercise all or any of the rights, remedies, powers,
privileges, and discretions under all or any of the Loan Documents. 6-2. Sale of
Collateral. (a) Any sale or other disposition of the Collateral may be at public
or private sale upon such terms and in such manner as the Lender deems
advisable, having due regard to compliance with any statute or regulation which
might affect, limit, or apply to the Lender’s disposition of the Collateral.
(b) The Lender, in the exercise of the Lender’s rights and remedies upon
default, may conduct one or more going out of business sales, in the Lender’s
own right or by one or more agents and contractors. Such sale(s) may be
conducted upon any premises owned, leased, or occupied by any Guarantor. The
Lender and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Lender or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Lender or such agent or
contractor and no Guarantor nor any Person claiming under or in right of any
Guarantor shall have any interest therein. (c) Unless the Collateral is
perishable or threatens to decline speedily in value, or is of a type
customarily sold on a recognized market (in which event the Lender shall provide
the Guarantors such notice as may be practicable under the circumstances), the
Lender shall give the Guarantors at least ten (10) days prior notice, by
authenticated record, of the date, time, and place of any proposed public sale,
and of the date after which any private sale or other disposition of the
Collateral may be made. Each Guarantor agrees that such written notice shall
satisfy all requirements for notice to the Guarantors which are imposed under
the UCC or other applicable law with respect to the exercise of the Lender’s
rights and remedies upon default. 9

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896265.gif]

(d) The Lender may purchase the Collateral, or any portion of it at any sale
held under this Article (to the extent permitted by applicable law). (e) The
Lender shall apply the proceeds of the Lender’s exercise of its rights and
remedies upon default in accordance with the provisions of Section 11-2 of the
Loan Agreement. 6-3. Occupation of Business Location. In connection with the
Lender’s exercise of the Lender’s rights under this Article 6, the Lender may
enter upon, occupy, and use any premises owned or occupied by any Guarantor, and
may exclude the Guarantors from such premises or portion thereof as may have
been so entered upon, occupied, or used by the Lender. The Lender shall not be
required to remove any of the Collateral from any such premises upon the
Lender’s taking possession thereof, and may render any Collateral unusable to
the Guarantors. In no event shall the Lender be liable to any Guarantor for use
or occupancy by the Lender of any premises pursuant to this Article 6, nor for
any charge (such as wages for any Guarantor’s employees and utilities) incurred
in connection with the Lender’s exercise of the Lender’s Rights and Remedies,
except for such charges which are incurred as a result of the Lender’s gross
negligence or willful misconduct. 6-4. Grant of Nonexclusive License. Each
Guarantor hereby grants to the Lender a royalty-free nonexclusive irrevocable
license, exercisable upon the occurrence, and during the continuance, of an
Event of Default, to use, apply, and affix any trademark, trade name, logo, or
the like in which such Guarantor now or hereafter has rights, such license being
with respect to the Lender’s exercise of the rights hereunder including, without
limitation, in connection with any completion of the manufacture of Inventory or
sale or other disposition of Inventory. In exercising its rights under such
license, the Lender shall use reasonable efforts to preserve and maintain any
such trademark, trade name, or logo, but nothing contained herein shall obligate
the Lender to undertake (or refrain from undertaking) any specific action and
the Lender shall, under no circumstances, have any liability to any Guarantor,
except for such which are a result of the Lender’s gross negligence or willful
misconduct. 6-5. Assembly of Collateral. The Lender may require the Guarantors
to assemble the Collateral and make it available to the Lender at the
Guarantors’ sole risk and expense at a place or places which are reasonably
convenient to both the Lender and the Guarantors. 6-6. Rights and Remedies. The
rights, remedies, powers, privileges, and

discretions of the Lender hereunder (herein, the “Lender’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Lender in exercising or enforcing
any of the Lender’s Rights and Remedies shall operate as, or constitute, a
waiver thereof., No waiver by the Lender of any Event of Default or of any
default under any other agreement shall operate as a waiver of any other default
hereunder or under any other agreement. No single or partial exercise of any of
the Lender’s Rights or Remedies, and no express or implied agreement or
transaction of whatever nature entered into between the Lender and any person,
at any time, shall preclude the other or further exercise of the Lender’s Rights
and Remedies. No waiver by the Lender of any of the Lender’s Rights and Remedies
on any one occasion shall be deemed a waiver on any subsequent occasion, nor
shall it be deemed a continuing waiver. The Lender’s Rights and Remedies may 10

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896266.gif]

be exercised at such time or times and in such order of preference as the Lender
may determine. The Lender’s Rights and Remedies may be exercised without resort
or regard to any other source of satisfaction of the Liabilities. Article 7 —
General: 7-1. Protection of Collateral. The Lender has no duty as to the
collection or protection of the Collateral beyond the safe custody of such of
the Collateral as may come into the possession of the Lender and shall have no
duty as to the preservation of rights against prior parties or any other rights
pertaining thereto. With the Guarantors’ prior approval (which shall not be
unreasonably delayed or withheld), the Lender may include reference to the
Guarantors (and may utilize any logo or other distinctive symbol associated with
the Guarantors) in connection with any advertising, promotion, or marketing
undertaken by the Lender. 7-2. Indemnification. Each Guarantor shall indemnify,
defend, and hold the Lender and any employee, officer, or agent of any of the
foregoing (each, an “Indemnified Person”) harmless of and from any claim brought
or threatened against any Indemnified Person by any Guarantor, any guarantor or
endorser of the Liabilities, or any other Person (as well as from reasonable
attorneys’ fees and expenses in connection therewith) on account of the
relationship of such Guarantor or of any other guarantor or endorser of the
Liabilities with the Lender (each, an “Indemnified Claim”) other than any claim
resulting from the gross negligence or willful misconduct of such Indemnified
Person. Each Indemnified Claim may be defended, compromised, settled, or pursued
by the Indemnified Person with counsel of the Lender’s selection (and if such
Indemnified Claim is brought by a Person other than a Guarantor, any guarantor
or endorser of the Liabilities or any Affiliate of any Guarantor, after
consultation with (but not approval of) the Guarantors regarding the selection
of such counsel), but at the expense of the Guarantors, provided that any
Indemnified Claim may not be settled without the consent of the Guarantors
(which shall not be unreasonably withheld or delayed) if as the result of any
such settlement the Guarantors will be obligated to make any payment (other than
reimbursement of the reasonable costs and expenses of the Indemnified Person).
This indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Lender in favor of any
Guarantor, other than a termination, release, or discharge which makes specific
reference to this Section 7-2. 7-3. Right of Set-Off. Any and all deposits or
other sums at any time credited by or due to any Guarantor from the Lender or
any Participant or from any Affiliate of the Lender of any Participant, and any
cash, securities, instruments or other property of any Guarantor in the
possession of the Lender, and Participant, or any such Affiliate, whether for
safekeeping or otherwise (regardless of the reason such Person had received the
same) shall at all times constitute security for all Liabilities and for any and
all obligations of the Guarantors to the Lender or any Participant or such
Affiliate and may be applied or set off against the Liabilities and against such
obligations at any time, whether or not such are then due and whether or not
other collateral is then available to the Lender or any Participant or any such
Affiliate. 7-4. Successors and Assigns. This Agreement shall be binding upon the
representatives, successors, and assigns and shall enure to the benefit of the
Lender and its respective successors and assigns. In the event that the Lender
assigns or transfers its rights 11

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896267.gif]

under this Agreement, the assignee shall thereupon succeed to and become vested
with all rights, powers, privileges, and duties of such assignor hereunder and
such assignor shall thereupon be discharged and relieved from its duties and
obligations hereunder. 7-5. Severability. Any determination that any provision
of this Agreement or any application thereof is invalid, illegal, or
unenforceable in any respect in any instance shall not affect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality, or enforceability of any other provision of this Agreement.
7-6. Power of Attorney. In connection with all powers of attorney included in
this Agreement, each Guarantor hereby grants unto the Lender full power to do
any and all things necessary or appropriate in connection with the exercise of
such powers as fully and effectually as such Guarantor might or could do, hereby
ratifying all that said attorney shall do or cause to be done by virtue of this
Agreement. No power of attorney set forth in this Agreement shall be affected by
any disability or incapacity suffered by any Guarantor and each shall survive
the same. All powers conferred upon the Lender by this Agreement, being coupled
with an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Lender. 7-7.
Application of Proceeds. The proceeds of any collection, sale, or disposition of
the Collateral, or of any other payments received hereunder, shall be applied
towards the Liabilities in accordance with the provisions of the Loan Agreement.
The Guarantors shall remain liable for any deficiency remaining following such
application. 7-8. Notices. All notices, demands, and other communications made
in respect of this Agreement shall be made to the following addresses, each of
which may be changed upon seven (7) days written notice to all others given by
certified mail, return receipt requested: If to the Lender: Bank of America,
N.A. 100 Federal Street, 9th Floor Boston, Massachusetts 02110 Attention :
Christine Hutchinson, Vice President Email :
christine.hutchinson@bankofamerica.com Fax : (617)790-1234 With a copy to:
Riemer & Braunstein LLP Three Center Plaza Boston, Massachusetts 02108 Attention
: David S. Berman, Esquire Email : dberman@riemerlaw.com Fax : (617)880-3456

If to any of the Guarantors: Aeropostale West, Inc. Aero GC Management LLC
Jimmy’z Surf Co., Inc. c/o Aeropostale, Inc. 12

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896268.gif]

112 West 34* Street New York, New York 10120 Attention : Joseph Pachella, VP and
Treasurer Email : jpachella@aeropostale.com Fax : (201) 581-0399 With a copy to:
Edward Slezak, Esq. General Counsel Aeropostale, Inc. 112 West 34th Street, 22nd
Floor New York, New York 10120 Email : eslezak@aeropostale.com Fax: :
(646)619-4873

7-9. Notice Given. (a) Except as otherwise specifically provided herein, notices
shall be deemed made and correspondence received, as follows (all times being
local to the place of delivery or receipt): (i) By mail: the sooner of when
actually received or three (3) days following deposit in the United States mail,
postage prepaid. (ii) By recognized overnight express delivery: the Business Day
following the day when sent. (iii) By hand: If delivered on a Business Day after
9:00 AM and no later than three (3) hours prior to the close of customary
business hours of the recipient, when delivered. Otherwise, at the opening of
the then next Business Day. (iv) By facsimile transmission (which must include a
header on which the party sending such transmission is indicated): If sent on a
Business Day after 9:00 AM and no later than three (3) hours prior to the close
of customary business hours of the recipient, one (1) hour after being sent.
Otherwise, at the opening of the then next Business Day. (b) Rejection or
refusal to accept delivery and inability to deliver because of a changed address
or facsimile number for which no due notice was given shall each be deemed
receipt of the notice sent. 7-10. Intent. It is intended that: (a) This
Agreement take effect as a sealed instrument. (b) The scope of the security
interests and all other liens in the Collateral created by this Agreement be
broadly construed in favor of the Lender and that they cover all assets of the
Guarantor. 13

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896269.gif]

(c) All security interests and all other liens created in the Collateral created
by this Agreement secure all Liabilities, whether now existing or contemplated
or hereafter arising. (d) All reasonable costs, expenses, and disbursements
incurred by the Lender in connection with the Lender’s relationship with the
Guarantors shall be borne by the Guarantors in the manner set forth in
Section 14-7 of the Loan Agreement as though each Guarantor were the “Borrower”
thereunder. 7-11. Joint and Several Obligations. Each of the obligations of each
and every Guarantor under this Agreement are joint and several. This Agreement
may be enforced against any Guarantor without any duty or responsibility to
pursue any other Guarantor and such enforcement shall not be a defense to any
action brought against any Guarantor hereunder. The Lender hereby reserves all
rights against each Guarantor. 7-12. Massachusetts Law. This Agreement and all
rights and obligations

hereunder, including matters of construction, validity, and performance, shall
be governed by the law of The Commonwealth of Massachusetts. 7-13. Consent to
Jurisdiction. (a) Each Guarantor agrees that any legal action, proceeding, case,
or controversy against such Guarantor with respect to any Loan Document may be
brought in the Superior Court of Suffolk County Massachusetts or in the United
States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, as the Lender may elect in its sole discretion. By execution and
delivery of this Agreement, each Guarantor, for itself and in respect of its
property, accepts, submits, and consents generally and unconditionally, to the
jurisdiction of the aforesaid courts. (b) Each Guarantor WAIVES personal service
of any and all process upon it, and irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by certified mail, postage prepaid, to the
Guarantor at the Guarantor’s address for notices as specified herein, such
service to become effective five (5) Business Days after such mailing. (c) Each
Guarantor WAIVES any objection based on forum non conveniens and any objection
to venue of any action or proceeding instituted under any of the Loan Documents
and consents to the granting of such legal or equitable remedy as is deemed
appropriate by the Court. (d) Nothing herein shall affect the right of the
Lender to bring legal actions or proceedings in any other competent
jurisdiction. (e) Each Guarantor agrees that any action commenced by such
Guarantor asserting any claim arising under or in connection with this Agreement
or any other Loan Document shall be brought solely in the Superior Court of
Suffolk County Massachusetts or in the United States District Court, District of
Massachusetts, sitting in Boston, Massachusetts, and that such Courts shall have
exclusive jurisdiction with respect to any such action. 14

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896270.gif]

7-14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS . [Signature Page to Follow] 15

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896271.gif]

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date above first written. This agreement shall take effect as a sealed
instrument. AEROPOSTALE WEST, INC., as a Guarantor By: Name: Michael J.
Cunningham Title: Executive Vice President and Chief Financial Officer AERO GC
MANAGEMENT LLC, as a Guarantor By: Name: Michael J. Cunningham Title: Executive
Vice President and Chief Financial Officer JIMMY’Z SURF CO., INC., as a
Guarantor By: Name: Michael J. -Cunningham Title: Executive Vice President and
Chief Financial Officer [Signature Page to Amended and Restated Security
Agreement]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [y84896y84896272.gif]

LENDER: BANK OF AMERICA, N.A. By: Name: Kathleen A. Dimock Title: Managing
Director [Signature Page to Amended and Restated Security Agreement]

 